Title: Conversation with George Beckwith, [25–30 September 1790]
From: Hamilton, Alexander,Beckwith, George
To: 


[New York, September 25–30, 1790]
… 7.   23. is a man of capacity, but apt at particular times to give himself up too much to the impressions of his own mind.
From the Duke of Leed’s reply to 23.’s first application I confess I did not think favorably of the prospect, although it was far from being conclusive. The June packet brought us accounts of his interviews with Mr. Pitt, and from 23.’s own detail of what passed, there was a something in his conduct on that occasion, which I confess I do not altogether approve.
[Beckwith]   “It strikes me as possible that 23 has been occasionally out of England, has he been in France?”
[Hamilton]   Not that I know of, and if 23. has cultivated an intimacy with the Ministers of any other power in Europe, or has caused suspicion on that ground with respect to France, or elsewhere, he has had no authority, for so doing; it occurs to me, that he was very intimate with Monsr. de La Luzerne the Ambassador of France now in London, when he was Minister in this country, possibly from that circumstance he may have been more frequently there, than prudence ought to have dictated, and the knowledge of this circumstance may have produced a greater reserve on the part of Your administration; these ideas strike me, although I have no grounds to go upon.
[Beckwith]   “Do You wish to have a West India Island?”
[Hamilton]   I answer without hesitation No, we do not, it is not in our contemplation. We wish the liberty of trading in that quarter, at least this is decidedly my own opinion, we should consider the Sovereignty of a West India Island as a burthen. Our territories are already very extensive, and I can assure You, the idea of having possessions further to the northward than our present boundaries would be esteemed an incumbrance, with an exception to the Forts. On that score therefore I cannot foresee any solid grounds for a national difference with You; to the southward the case is very different. We look forward to procuring the means of an export for our western country, and we must have it. We cannot suffer the navigation of the Missisippi to remain long in its present state. That country is at this moment ready to open it if they met with the smallest encouragement, and undoubtedly we look forward to the possession of New Orleans.
[Beckwith]   “Since my arrival here I have made it a point to preserve the strictest silence with respect to (23) yet I have more than once had occasion to hear his name mentioned by his relations and their acquaintances; it came out in their conversations that 23 is greatly liked in London, that he is frequently with the French Ambassador Monsieur de la Luzerne, and with Mr. Fox, who had expressed himself to be greatly pleased with his character and company.”
[Hamilton]   Yes, it is so reported; I believe it in some measure to be true; I am the more inclined to be of this way of thinking from extracts of letters, which I have seen of 23., in which he throws out, that such and such were Mr. Fox’s opinions on particular subjects, and from the former intimacy, which subsisted here between 23 and Monsieur de la Luzerne, as well as from Mr. Fox’s line of politics during the war, his general character, and from my knowledge of 23 himself.
I do not question this gentleman’s sincerity in following up those objects committed to his charge, but to deal frankly with You, I have some doubts of his prudence; this is the point in which he is deficient, for in other respects he is a man of great genius, liable however to be occasionally influenced by his fancy, which sometimes outruns his discretion.
[Beckwith]   “Mr. Fox is a very able man, very generally respected, and his character as a statesman is known in the world; but professing every possible respect for Mr. Fox, and for Monsieur de la Luzerne likewise, it is for Your consideration, how far a gentleman in 23. situation ought to form intimacies with persons in public political situations, excepting they are in administration.”
[Hamilton]   I am quite of Your opinion, and this amongst other causes led me to remark, that it is greatly desirable, that this negotiation should be transferred to our seat of Government. However we have no reason on the whole to question Mr. Pitt’s good dispositions towards us, on the contrary he seemed personally disposed to grant us more, than other members of Your Cabinet thought advisable for Your general commercial interests.
